DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
 
Applicant’s response filed on February 23, 2022 is acknowledged and has been entered.  Claims 1, 7-8, 10 have been amended.  Claims 3-5, 14, 21 have been canceled.  Claim 22 has been newly added.  Claims 1-2, 6-13 and 15-20 are pending.  
Claims 1-2, 6-13 and 15-20 are discussed in this Office action.
`
All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL to address amendments and New Grounds of Rejection.

New Grounds of Rejection as necessitated by Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo et al. (WO2020037214; February 2020) in view of Bharadwaj et al. (US PgPub 20190153532; May 2019) in view of Hindson et al. (US PgPub 20140155295; June 2014).
With regard to claim 1, DiCarlo teaches a method for single cell analysis, the method comprising: 
combining template particles with target cells in a first fluid; adding a second fluid to the first fluid; shearing the fluids to generate a plurality of monodisperse droplets simultaneously that contain a single one of the template particles and a single one of the target cells; 
lysing each of the single target cells contained within the monodisperse droplets to release a plurality of distinct mRNA molecules; and quantifying the plurality of distinct mRNA molecules (paragraph 144, where single cells are co-encapsulated with a particle or bead and where the particle can include lytic reagents within the matrix of the particle, see Figure 13A and B, for example).  
With regard to claim 2, DiCarlo teaches a method of claim 1, further comprising generating an expression profile for each of the single target cells after quantifying the plurality of distinct mRNA molecules (paragraph 144, where single cells are co-encapsulated with a particle or bead and where the particle can include lytic reagents within the matrix of the particle, see Figure 13A and B, for example).  
With regard to claim 6, DiCarlo teaches a method of claim 5, wherein shearing the fluids comprises one of using a vortexer or pipetting (Figure 13A/B, paragraph 9).  
With regard to claim 7, DiCarlo teaches a method of claim 6, wherein the one or more compartments further comprise one or more internal compartments (paragraph 144, where single cells are co-encapsulated with a particle or bead and where the particle can include lytic reagents within the matrix of the particle, see Figure 13A and B, for example).  
With regard to claim 8, DiCarlo teaches a method of claim 7, wherein the one or more encapsulated compartments contain a reagent selected from a group comprising a lytic reagent, a nucleic acid synthesis reagent, or combination thereof (paragraph 144, where single cells are co-encapsulated with a particle or bead and where the particle can include lytic reagents within the matrix of the particle, see Figure 13A and B, for example).  
With regard to claim 9, DiCarlo teaches a method of claim 8, wherein the nucleic acid synthesis reagent comprises a polymerase (paragraph 144, where single cells are co-encapsulated with a particle or bead and where the particle can include lytic reagents within the matrix of the particle, see Figure 13A and B, for example).  
With regard to claim 10, DiCarlo teaches a method of claim 9, wherein the reagent is released from the one or more encapsulated compartments in response to an external stimulus (paragraph 144, where single cells are co-encapsulated with a particle or bead and where the particle can include lytic reagents within the matrix of the particle, see Figure 13A and B, for example).  
With regard to claim 11, DiCarlo teaches a method of claim 1, wherein the template particles comprise a plurality of capture probes comprising: a universal primer sequence; at least one barcode; and a capture sequence (paragraph 144, where mRNA are captured on bound polyT for reverse transcription and further analysis).  
With regard to claim 12, DiCarlo teaches a method of claim 11, wherein the capture sequence is selected from one of a poly T nucleotide sequence, a gene-specific nucleotide sequence, or a random nucleotide sequence (paragraph 144, where mRNA are captured on bound polyT for reverse transcription and further analysis).  
With regard to claim 13, DiCarlo teaches a method of claim 12, wherein the mRNA attaches to the template particle by hybridizing to the poly T nucleotide sequence upon release from the single target cells (paragraph 144, where mRNA are captured on bound polyT for reverse transcription and further analysis).  
With regard to claim 15, DiCarlo teaches a method of claim 14, including amplifying the first strand by PCR to generate amplicons (paragraph 144, where mRNA are captured on bound polyT for reverse transcription and further analysis).  
With regard to claim 17, DiCarlo teaches a method of claim 15, wherein quantifying the plurality of distinct mRNA molecules comprises sequencing the amplicons (paragraph 144, where mRNA are captured on bound polyT for reverse transcription and further analysis, where the heading teaches that the single cell is sequenced).  
With regard to claim 18, DiCarlo teaches a method of claim 15, wherein the rare cell type is a cancer cell (paragraph 117, where the cells are tumor cells).  
With regard to claim 19, DiCarlo teaches a kit for single cell profiling, the kit comprising: a tube containing template particles, the template particles comprising a capture sequences and an internal compartment containing a reagent (paragraph 144, where single cells are co-encapsulated with a particle or bead and where the particle can include lytic reagents within the matrix of the particle).  
With regard to claim 20, DiCarlo teaches a kit of claim 19, wherein the reagent is reverse transcriptase (paragraph 144, where single cells are co-encapsulated with a particle or bead and where the particle can include lytic reagents within the matrix of the particle).  
Regarding claim 1, 16 and 19, while DiCarlo teaches the steps of the method, DiCarlo does not teach template switching oligos or TSOs as claimed.
With regard to claim 1, Bharadwaj teaches transcribing the plurality of distinct mRNA molecules in the presence of template- switching oligos (TSOs) to generate cDNAs that contain copies of the plurality of distinct mRNA molecules and the TSOs; and analyzing the cDNAs to quantify the plurality of distinct mRNA (paragraph 193, where template switch oligos are taught aand where “template switching can be used to append a predefined nucleic acid sequence to the cDNA).
With regard to claim 7, Bjaradwaj teaches a method of claim 6, wherein TSOs are contained within the compartment (paragraph 193, where template switch oligos are taught aand where “template switching can be used to append a predefined nucleic acid sequence to the cDNA).
With regard to claim 16, Bharadwaj teaches a method of claim 13, wherein the mRNA attached to the template particle is reverse transcribed using TSOs to add a common 5’ sequence to the cDNAs (paragraph 193, where template switch oligos are taught aand where “template switching can be used to append a predefined nucleic acid sequence to the cDNA).  
With regard to claim 19, Bharadwaj teaches a kit for single cell profiling, the kit comprising: a tube containing template particles, the template particles comprising a capture sequences, template switching oligos (TSOs), and an internal compartment containing a reagent (paragraph 193, where template switch oligos are taught aand where “template switching can be used to append a predefined nucleic acid sequence to the cDNA). 
With regard to claim 22, Bharadwaj teaches wherein the compartments contain the TSOs (paragraph 193, where template switch oligos are taught aand where “template switching can be used to append a predefined nucleic acid sequence to the cDNA). 
Regarding claim 1, while DiCarlo teaches compartments that include internal reagents, DiCarlo may not specifically teach that they are enclosed and encapsulated internal compartments.
With regard to claim 1, 7-8 and 10, Hindson teaches encapsulated internal compartments which contain reagents and which would naturally include other components, including oligos or TSOs as suggested by Bharadwaj (Fig 1A and 1B, and legend to Figures 1A and IB which specifically teaches “an exemplary microcapsule comprising an internal compartment 120 enveloped by a second layer 130, which is encapsulated by a solid or semi-permeable shell or membrane 110. In general, the shell separates the internal compartment(s) from their immediate environment (e.g., interior of a microwell). The internal compartments, e.g., 120, 130, may comprise materials such as reagents”).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of DiCarlo to include the template switching oligonucleotide feature as taught by Bharadwaj to arrive at the claimed invention with a reasonable expectation for success.  Both DiCarlo and Bharadwaj teach encapsulating or partitioning nucleic acids.  Further, Bharadwaj teaches “additional reagents may also be co-partitioned with the biological particles” and that “Additional reagents may also include reverse transcriptase enzymes, including enzymes with terminal transferase activity, primers and oligonucleotides, and switch oligonucleotides (also referred to herein as “switch oligos” or “template switching oligonucleotides”) which can be used for template switching”.  Most importantly, Bharadwaj teaches “In some cases, template switching can be used to append a predefined nucleic acid sequence to the cDNA. In an example of template switching, cDNA can be generated from reverse transcription of a template, e.g., cellular mRNA, where a reverse transcriptase with terminal transferase activity can add additional nucleotides, e.g., polyC, to the cDNA in a template independent manner” (paragraph 193). Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of DiCarlo to include the template switching oligonucleotide feature as taught by Bharadwaj to arrive at the claimed invention with a reasonable expectation for success.
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of DiCarlo and Bharadwaj to include the encapsulated internal compartments as specifically suggested by Hindson to arrive at the claimed invention with a reasonable expectation for success.  Both DiCarlo and Bharadwaj teach encapsulating or partitioning nucleic acids.  Further, Hindson teaches “Fig 1A and 1B, and legend to Figures 1A and IB which specifically teaches “an exemplary microcapsule comprising an internal compartment 120 enveloped by a second layer 130, which is encapsulated by a solid or semi-permeable shell or membrane 110. In general, the shell separates the internal compartment(s) from their immediate environment (e.g., interior of a microwell). The internal compartments, e.g., 120, 130, may comprise materials such as reagents”. Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of DiCarlo and Bharadwaj to include the encapsulated internal compartments as specifically suggested by Hindson to arrive at the claimed invention with a reasonable expectation for success.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	All claims stand rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM